           Case 3:17-cv-00577-RCJ-CLB Document 161 Filed 10/09/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8

 9   TRUSTEES OF THE NORTHERN NEVADA
     LABORERS HEALTH & WELFARE TRUST
10   FUND, et al.

11
                    Plaintiffs,                           Case No. 3:17-CV-00577-RCJ-CLB
12
     vs.                                                               ORDER
13
     ALLEGHENY CASUALTY COMPANY, et al.
14
                    Defendants.
15

16          Counter Claimant Allegheny Casualty Company (“Allegheny”) as surety issued on behalf

17   of Defendant Specialty Contracting Company d/b/a/ Diversified Demolition (“Diversified

18   Demolition”), as principal, two Nevada Contractor’s License Bonds identified as Bond Nos.

19   0559309 and 0559310, each in the penal sum of $50,000, for a bond penal sum total of $100,000

20   (“Diversified Demolition Bonds”). (ECF No. 149.) Allegheny, as surety, also issued on behalf of

21   Defendant Diversified Concrete Cutting, Inc. (“Diversified Concrete”), as principal, one Nevada

22   Contractor’s License Bond identified as Bond No. 0602136, in the penal sum of $20,000

23   (“Diversified Concrete Bond”). (Id.) All three bonds were issued pursuant to the requirements of

24   NRS Chapter 624. (Id.)


                                                 1 of 3
           Case 3:17-cv-00577-RCJ-CLB Document 161 Filed 10/09/20 Page 2 of 3




 1          Counter Defendants the Cement Masons Funds, Northern Nevada Laborers Funds,

 2   Carpenters Funds, Northern Nevada Operating Engineers Funds, Southern Nevada Laborers

 3   Funds, and the Operating Engineers Local 12 Funds (collectively, “Trust Fund Claimants”) all

 4   filed timely answers to Allegheny’s Counterclaim. Trust Fund Claimants have moved for

 5   allocation of these funds through a joint motion for summary judgment. (ECF No. 154.) No party

 6   has opposed this motion, and many have filed non-oppositions or notices that the time to oppose

 7   the motion has lapsed. (ECF Nos. 155–60.) The parties jointly agree that the funds should be

 8   distributed on a pro rata percentage of their priority labor claims as supported by declarations and

 9   detailed in the conclusion. (ECF No. 154 Exs. 1–4.) The motion is therefore granted.

10                                            CONCLUSION

11          IT IS HEREBY ORDERED that the Trust Fund Claimants are proper claimants on the

12   Bonds under NRS 624.273 and the Bond Agreements.

13          IT IS FURTHER ORDERED that the claims of the Cement Masons Trusts for unpaid

14   fringe benefit contributions, interest, liquidated damages, attorney’s fees, court costs, and audit

15   costs in the total amount of $40,88.21 are proper.

16          IT IS FURTHER ORDERED that the claims of the Northern Nevada Laborers Trusts for

17   unpaid fringe benefit contributions, interest, liquidated damages, attorney’s fees, court costs, and

18   audit costs in the total amount of $463,986.32 are proper.

19          IT IS FURTHER ORDERED that the claims of the Operating Engineers Local 12 Trusts

20   for unpaid fringe benefit contributions, interest, liquidated damages, attorney’s fees, court costs,

21   and audit costs in the total amount of $229,686.89 are proper.

22          IT IS FURTHER ORDERED that the claims of the Southern Nevada Laborers Trusts for

23   unpaid fringe benefit contributions, interest, liquidated damages, attorney’s fees, court costs, and

24   audit costs in the total amount of $168,826.12 are proper.


                                                  2 of 3
           Case 3:17-cv-00577-RCJ-CLB Document 161 Filed 10/09/20 Page 3 of 3




 1             IT IS FURTHER ORDERED that the claims of the Northern Nevada Operating Engineers

 2   Trusts for unpaid fringe benefit contributions, interest, liquidated damages, attorney’s fees, court

 3   costs, and audit costs in the total amount of $103,751.84 are proper.

 4             IT IS FURTHER ORDERED that the claims of the Carpenters Trusts for unpaid fringe

 5   benefit contributions, interest, liquidated damages, attorney’s fees, court costs, and audit costs in

 6   the total amount of $84,207.81 are proper.

 7             IT IS FURTHER ORDERED that the claims of the Trust Fund Claimants are preferred

 8   labor claims under NRS 624.723(6).

 9             IT IS FURTHER ORDERED that the Bond Proceeds will be immediately distributed to

10   the Trust Fund Claimants on a pro-rata basis in proportion to the amounts of their respective

11   claims.

12             IT IS FURTHER ORDERED that the amount of pro rata distribution to these Trust Fund

13   Claimants is as follows:

14                   a. Northern Nevada Laborers: $48,138.42

15                   b. Northern Nevada Operating Engineers: $10,066.02

16                   c. Cement Masons: $2,646.38

17                   d. Southern Nevada Laborers: $25,237.71

18                   e. Operating Engineers Local 12 Funds: $28,326.77

19                   f. Carpenters: $3,840.66

20    IT IS SO ORDERED. Dated

21                 October 9, 2020.

22

23                                                 _____________________________________
                                                             ROBERT C. JONES
24                                                        United States District Judge


                                                   3 of 3
